     Case 4:08-cr-00368-WTM-CLR Document 186 Filed 12/17/20 Page 1 of 9



                 IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                             CASE NO. CR408-368


MICHAEL ANTHONY GRANT,

        Defendant.




                                   ORDER


        Before the Court is Defendant Michael Anthony Grant's Second

Motion to Reduce Sentence (Doc. 173), which the Government opposes

(Doc.    182).   For    the   following   reasons,   Defendant's   motion   is

DENIED.


                                  BACKGROUND


      In   November 2009,       Defendant pled   guilty to conspiracy to

distribute cocaine. (Doc. 83.) The Court sentenced Defendant to a

term of 195 months' imprisonment. (Doc. 91 at 2.) Subsequently, in

July 2015, the Court, pursuant to 18 U.S.C. § 3582(c)(2), reduced

Defendant's sentence to 158 months' imprisonment. (Doc. 147.)

      In May 2020,        Defendant filed his first Motion to Reduce

Sentence seeking a reduction in sentence in the form of home

confinement. (Doc. 153.) On July 10, 2020, the Court dismissed

Defendant's motion on the grounds that the BOP, not the Court, has

the discretion to place a defendant on home confinement and that

Defendant failed to exhaust his administrative remedies under 18
      Case 4:08-cr-00368-WTM-CLR Document 186 Filed 12/17/20 Page 2 of 9



U.S.C. § 3582(c)(1)(A). (Doc. 164.) According to the Federal Bureau

of Prisons'          C^BOP") website. Defendant is currently incarcerated

at    Federal     Correctional        Institution    ("FCI")    Jesup      located    in

Jesup, Georgia, with a projected release date of November 6, 2022.

See      BOP      Inmate        Locator,     Federal     Bureau       of        Prisons,

https://www.bop.gov/inmateloc/               (last   visited     on   December       17,

2020).

                                        ANALYSIS


       In   his      second   motion   to   reduce   sentence.    Defendant       seeks

compassionate release under 18 U.S.C. § 3582(c)(1)(A) due to the

COVID-19 pandemic.^ (Doc. 173 at 1.) Specifically, Defendant argues

that his medical conditions and the conditions of his confinement


increase       his    risk    of   contracting    COVID-19.    (Id.   at    2-3.)    The

Government        opposes      Defendant's    request    on    the    grounds       that

Defendant's       medical     conditions    are   well-controlled     and    that    the


factors set forth in 18 U.S.C. § 3553(a) weigh against releasing

Defendant. (Doc. 182 at 14, 16.) After careful consideration, the

Court finds that Defendant's motion is due to be denied.


I.     EXTRAORDINARY AND COMPELLING REASONS


       Defendant        seeks      compassionate     release    under      18    U.S.C.

§ 3582(c)(1)(A) due to his medical conditions and the COVID-19




^ In the alternative. Defendant seeks to be placed on home
confinement (Doc. 173 at 16); however, the Court dismissed
Defendant's request to be placed on home confinement in its prior
order (Doc. 178 at 4).
   Case 4:08-cr-00368-WTM-CLR Document 186 Filed 12/17/20 Page 3 of 9



pandemic. (Doc. 173 at 9.) 18 U.S.C. § 3582(c)(1)(A) provides that

the Court can reduce the term of imprisonment upon

        motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully
     exhausted all administrative rights to appeal a failure
     of the Bureau of Prisons to bring a motion on the
     defendant's behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the
     defendant's facility, whichever is earlier . . . .

Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a

compassionate release to submit a written request to the prison's

warden. At a minimum, the inmate's request must contain ^'[t]he

extraordinary or compelling circumstances that the inmate believes

warrant consideration;" and "[p]roposed release plans, including

where    the   inmate   will   reside,     how    the   inmate   will   support

himself/herself, and, if the basis for the request involves the

inmate's    health, information       on   where the inmate      will receive

medical treatment, and how the inmate will pay for such treatment."

28 C.F.R. § 571.61(a).

        Under § 3582(c)(1)(A), a court may order a sentence reduction

where the court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that "extraordinary and compelling

reasons" exist and the defendant does not present a danger to the

safety    of   any   other   person   or    the   community.     See    U.S.S.G.

§ 1B1.13. In its consideration of compassionate release, the Court

is constrained by the applicable policy statements issued by the

United      States      Sentencing     Commission.        See     18      U.S.C.
      Case 4:08-cr-00368-WTM-CLR Document 186 Filed 12/17/20 Page 4 of 9



§ 3582(c)(1)(A). The application notes to the applicable policy

statement     list    three   specific    examples      of    extraordinary     and

compelling     reasons to consider        a   reduction       of sentence     under

§ 3582(c)(1)(A): (1) a serious medical condition; (2) advanced

age; and (3) family circumstances. U.S.S.G. § 1B1.13 n.l(A)-(C).

A   fourth   catch-all    category   provides:       "As      determined   by   the

Director of the Bureau of Prisons, there exists in the defendant's

case an extraordinary and compelling reason other than, or in

combination     with,"    the   aforementioned       three      categories.     Id.

n.l(D). For a medical condition to qualify as an extraordinary and

compelling reason, the condition must "substantially diminish[]

the ability of the defendant to provide self-care                     within the

environment of a correctional facility and [is one] from which he

or she is not expected to recover." U.S.S.G. § 1B1.13, n.l(A)(ii).

       As the Court found in its prior order. Defendant has exhausted

his administrative remedies with respect to his medical conditions

and    the   COVID-19    pandemic.       (Doc.   178     at     6.)   In   seeking

compassionate release. Defendant contends that he suffers from

open-angle glaucoma, high cholesterol, dizziness, and hypertension

and that these conditions put him at a greater risk of serious

complications if he were to contract COVID-19. (Doc. 173 at 2.)

Defendant's     BOP   medical   records   confirm      that    Defendant   suffers

from hypertension, high cholesterol, and glaucoma. (Doc. 182,

Attach. 2 at 1.) The Government recognizes that hypertension might
   Case 4:08-cr-00368-WTM-CLR Document 186 Filed 12/17/20 Page 5 of 9



render   an    individual       at   increased     risk     of    severe      illness   from

COVID-19,      however,     the      Government     highlights         that    Defendant's

hypertension is regularly monitored and adequately managed with

medication. (Id.)

       The Court has reviewed              Defendant's BOP medical records and

does     not    find      any     evidence        that      Defendant's         conditions

substantially diminish            his ability to provide self-care                      while

incarcerated. According to the medical records, a BOP doctor noted

that Defendant's hypertension is under control (Doc. 182, Attach.

2 at 1) and that Defendant is compliant with his medication (Doc.

182, Attach. 2 at 3). As a result, the Court finds that Defendant

has not established that his hypertension is so severe as to render

him unable to care for himself in prison. See United States v.

Smith, No. 8:17-CR-412-T-36AAS, 2020 WL 2512883, at *6 (M.D. Fla.

May 15, 2020); United States v. Johnson, No. CR 108-110, 2020 WL

2449343, at *1 (S.D. Ga. May 12, 2020); United States v. Jackson,

No. 3:16-cr-104, 2020 WL 3962275, at *3 (M.D. Fla. July 13, 2020).

Additionally,         ^'[t]he   Court      is    unwilling       to    conclude     that   a

condition      that     ^might'      put   a    defendant    at       an   increased    risk

qualifies his circumstances as extraordinary and compelling enough

to warrant early release." United States v. Mingo, No. CR612-018,

2020 WL 5028770, at *2 (S.D. Ga. Aug. 25, 2020).

       Finally, the Court does not find that COVID-19 is in and of

itself    an    extraordinary           and     compelling        reason       to   warrant
      Case 4:08-cr-00368-WTM-CLR Document 186 Filed 12/17/20 Page 6 of 9



compassionate release. United States v. Raia, 954 F.3d 594, 597

{3d Cir. 2020) ('MT]he mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone

cannot independently justify compassionate                    release, especially

considering BOP's statutory role, and its extensive professional

efforts to curtail the virus's spread."). Accordingly, the Court

finds    that    Defendant's         motion   (Doc.    173)    is   DENIED   because

Defendant       has    not    demonstrated       extraordinary      and   compelling

reasons for compassionate release.^

II.    CONSIDERATION OF THE SENTENCING FACTORS


        Further, even if this Court found Defendant had presented

evidence of a qualifying medical condition that constituted an

extraordinary and            compelling    reason   for compassionate        release,

this Court would still deny Defendant's motion. In considering a



2 To the extent Defendant argues that his circumstances fall within
the catch-all provision of § 181.13 n.l(D), Defendant's argument
is misplaced. The catch-all provision provides: "As determined by
the Director of the [BOP], there exists in the defendant's case an
extraordinary and compelling reason other than, or in combination
with," the aforementioned three categories. U.S.S.G. § 181.13
n.l(D) (emphasis added). However, "relief under Subsection (D)
requires a finding from the BOP that the inmate has extraordinary
circumstances         that   merit   relief   outside   of    those   circumstances
specifically enumerated in the policy." United States v. Mollica,
No. 2:14-CR-329-K08, 2020 WL 1914956, at *4 (N.D. Ala. Apr. 20,
2020); see also United States v. Willingham, No. CR113-010, 2019
WL 6733028, at *2 (S.D. Ga. Dec. 10, 2019). "[8]ecause [Defendant]
does not meet the specific examples of extraordinary and compelling
reasons    and    the    Director     of   the   BOP   has    not   determined   that
circumstances outside of these examples exist to afford [him]
relief," compassionate release is not justified at this time.
Willingham, 2019 WL 6733028, at *2.
   Case 4:08-cr-00368-WTM-CLR Document 186 Filed 12/17/20 Page 7 of 9



defendant's motion pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court

must consider the factors set forth in § 3553(a). The Court finds

that the factors set forth in 18 U.S.C. § 3553(a) weigh against

releasing       Defendant.      Section       3553(a)        provides       the   following

factors for the court's consideration:


       1) the nature and circumstances of the offense and the
          history and characteristics of the defendant;
       2) the need for the sentence imposed—
           A. to   reflect      the   seriousness            of   the   offense,    to
              promote respect for the law, and to provide just
              punishment for the offense;
           B. to afford adequate deterrence to criminal conduct;
           C. to protect the public from further crimes of the
                defendant; and
           D. to provide the defendant with needed educational
              or vocational training, medical care, or other
                correctional      treatment         in   the       most     effective
                manner;

       3) the kinds of sentences available;
       4) the    kinds    of    sentence          and   the       sentencing      range
         established . . .;
       5) any pertinent policy statement . . .;
       6) the need to avoid unwarranted sentence disparities
          among defendants with similar records who have been
          found guilty of similar conduct; and
       7) the need to provide restitution to any victims of the
         offense.


       Courts    may,    even   after     finding        a    defendant      eligible      for

compassionate      release,      find   that the § 3553(a)                  factors       weigh

against release. See United States v. Chambliss, 948 F.3d 691, 694

(5th   Cir.     2020)     (affirming      a       district        court's    denial       of   a

defendant's motion for compassionate release where the district

court found that, although the defendant had an extraordinary and

compelling reason for compassionate release, the § 3553(a) factors

weighed against a sentence reduction); United States v. Rodd, 966

                                              7
     Case 4:08-cr-00368-WTM-CLR Document 186 Filed 12/17/20 Page 8 of 9



F.3d 740, 748 (8th Cir. 2020) (affirming a district court's denial

of a defendant's motion for compassionate release based on the

§ 3553(a) factors); United States v. Pawlowski, 967 F.3d 327, 331

(3d Cir. June 26, 2020) (same); United States v. Kincaid, 802 F.

App'x 187, 188 (6th Cir. 2020) (same).

      In   November 2009,    Defendant pled guilty to conspiracy to

distribute    cocaine.   (Doc.   83.)     During   Defendant's    sentencing

hearing, the Court found that Defendant's guidelines range was 188

to   235   months'   imprisonment   but    determined   that     195   months'

imprisonment was sufficient to adequately reflect the seriousness

of the offense conduct and to afford adequate deterrence to future

criminal conduct. (Doc. 117 at 4, 6.) In July 2015, the Court

reduced Defendant's sentence to 158 months' imprisonment, pursuant

to 18 U.S.C. § 3582(c)(2). (Doc. 147.)

      While the Court is sensitive to the concerns that Defendant


has for his health and safety amid the COVID-19 pandemic, the Court

finds that a reduction in his sentence is not warranted. Reducing

Defendant's sentence would not promote respect for the law or

provide adequate deterrence to criminal conduct. As the Court noted

during his sentencing hearing. Defendant has an extensive criminal

history that includes offenses involving            drugs,   violence, and

fleeing from law enforcement officers. (Doc. 117 at 6.) In fact.

Defendant had pending felony drug-related charges at the time

Defendant committed the instant offense. (Id.)


                                     8
      Case 4:08-cr-00368-WTM-CLR Document 186 Filed 12/17/20 Page 9 of 9



       Reducing       Defendant's     sentence     would      also    not   reflect       the

seriousness        of   the    offense.     As   the    Court    highlighted        during

Defendant's sentencing hearing, Defendant intended to provide nine

kilograms of cocaine to his customers throughout Savannah. (Doc.

117    at 6.)    See    United    States    v.   Brown,    No.   CR413-007, 2020           WL

4939117, at *2 (S.D. Ga. Aug. 24, 2020) (determining that the

§ 3553(a) factors did not support releasing the defendant where

defendant       had     an    extensive    criminal      history      and     defendant's

offense      involved          approximately      23      kilograms         of     cocaine

hydrochloride). Notably, Defendant also possessed a firearm in

furtherance of his illegal activity. (Doc. 117 at 6.) Accordingly,

the Court finds that the § 3553(a) factors weigh against reducing

Defendant's sentence.^


                                      CONCLUSION


       For   the      foregoing    reasons.      Defendant's         Second      Motion    to

Reduce Sentence (Doc. 173) is DENIED.

       SO ORDERED this //"^day of December 2020.



                                           WILLIAM T. MOORE,^R.
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN    DISTRICT      OF GEORGIA




3   The   Court       notes    that   Defendant        also   complains        about      the
conditions of his confinement in the context of the BOP's response
to the COVID-19 pandemic. (Doc. 173 at 9, 13.) To the extent that
Defendant challenges the conditions of his confinement, he must do
so through a civil lawsuit brought pursuant to 42 U.S.C. § 1983.
See United States v. Riqqs, No. CR618-014-09, 2020 WL 7066325, at
*2 n.2 (S.D. Ga. Dec. 2, 2020).
